      Case 1:17-cr-10281-PBS Document 224 Filed 01/16/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                                             DOCKET NO: 1:17CR10281-2

_________________________
                         )
UNITED STATES OF AMERICA )        THE DEFENDANT’S SENTENCING
                         )        MEMORANDUM FILED UNDER SEAL
v.                       )
                         )
MINVERVA RUIZ            )
_________________________)

                             INTRODUCTION

     Now comes the Defendant, Minerva Ruiz(“Ruiz”), through

counsel, and submits this sentencing memorandum in advance of

her sentencing hearing scheduled for Friday, January 17, 2020.

Pursuant to 18 U.S.C. § 3553, Ms. Ruiz suggests that a period of

incarceration of 41 months followed by 3 years of supervised

release is sufficient but not greater than necessary to

effectuate the purposes of sentencing.



I.   DEFENDANT’S SENTENCING GUIDELINE (advisory) CALCULATION

     1.   Base Offense Level

     Pursuant to USSG § 2D1.1(a)(5) and 2D1.1(c)(5)

     the base offense level is:                                        30

     2.   Mitigating Role

     Pursuant to USSG §3B1.2(a) the defendant is

     entitled to a four-point decrease based

     upon her role as a “minimal participant”

                                    1
       Case 1:17-cr-10281-PBS Document 224 Filed 01/16/20 Page 2 of 4



      in the instant offense

      See: Commentary Application Note (3)(A)                           -4

      3.    Limitation on Applicability of Statutory Minimum

      Sentences in Certain Case

      Pursuant to USSG 5c1.2 the defendant is

      entitled to a decrease of two levels                              -2

                                                          Total         24

II.   Criminal History

The defendant has no prior criminal History                       Level I

                                   Guideline Range (51 to 63 months)

III. RELEVANT INFORMATION

      Minerva Ruiz was born on October 28, 1986, in the Dominican

Republic.    In 2005, she moved to United States, and later became

a Naturalized U.S. citizen.      Presently, she lives in Lawrence,

MA. with her parents, and her 8-year-old daughter Kaylee Ortiz.

Ms. Ruiz is gainfully employed at BAE Systems, where she

manufactures electrical components.

      In 2016, she met codefendant Dalnovis Arias through her

employment with Royal Prestige.          Eventually, the two began a

dating relationship.     Unbeknownst to Ruiz, Arias was a drug

dealer.    According to a confidential informant, Arias was

responsible for selling large quantities of drugs throughout the

greater Lawrence, MA. area.      Importantly, no confidential source

ever provided law enforcement with any information connecting

                                     2
      Case 1:17-cr-10281-PBS Document 224 Filed 01/16/20 Page 3 of 4



Ruiz to the prior drug dealing activities of Arias.

     According to the evidence at trial, her role was limited to

her presence at the July 2017 meeting in Charlestown between

Arias and the CW, where potential drug sales were discussed,

followed by her transporting Arias, and consequently the drugs

in this case, to the August 2017 meet.

     Ms. Ruiz was not predisposed to selling narcotics. Per the

PSR, and as verified by the probation department, she has always

engaged in gainful and lawful employment to support her daughter

and herself.   She is the sole caretaker of her daughter, who has

medium to severe autism.     Her parents are older and in poor

health.   In this instance, any period of incarceration will be

sufficient but not greater than necessary to effectuate the

purposes of sentencing.     The court can be assured that Ms. Ruiz

will not be involved in any future criminal conduct.


                               CONCLUSION

     For the forgoing reasons, the Defendant moves this court to

adopt her suggested sentence.




                                    3
         Case 1:17-cr-10281-PBS Document 224 Filed 01/16/20 Page 4 of 4



                                     By her Attorney,

                                     /s/ Joseph F. Krowski Jr.
                                     JOSEPH F. KROWSKI JR.
                                     30 Cottage Street
                                     Brockton, MA 02301
                                     (508) 584-2555
                                     BBO#: 640902

Dated:     January 15, 2020




                               CERTIFICATE OF SERVICE

      I, Joseph F. Krowski Jr., Esquire, hereby certify that on January 15,
2020, I served (via electronic filing) a copy of the Defendant’s Sentencing
Memorandum upon: Assistant U.S. Attorney Lauren Graber and Benjamim Tolkoff.

/s/ Joseph F. Krowski Jr.
JOSEPH F. KROWSKI JR.




                                       4
